NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12249

            IN THE MATTER OF A GRAND JURY INVESTIGATION.


                           May 25, 2017.


Supreme Judicial Court, Superintendence of inferior
     courts. Moot Question.


     The petitioner, R.C., appealed from a judgment of the
county court denying his petition for relief under G. L. c. 211,
§ 3. R.C. has been indicted for possessing and distributing
child pornography. In his petition, he sought relief from an
order of a Superior Court judge authorizing computers and
digital storage devices (digital material) seized from his home
to be searched for child pornography. R.C., who is an attorney,
argued that the digital material may contain privileged data
provided to him by his clients and that the Superior Court
judge's order did not adequately protect any such privileged
data because it does not conform to the protocol set forth
in Preventive Med. Assocs. v. Commonwealth, 465 Mass. 810
(2013). After the single justice denied relief, R.C. moved to
stay the Superior Court order pending this appeal. We denied
that motion, thereby allowing the search to proceed. The
Commonwealth has moved to dismiss this appeal as moot. It
represents that the search has taken place pursuant to the
protocol set forth in the Superior Court order, that files
allegedly containing child pornography were transmitted to
R.C.'s counsel, and that R.C. does not claim that any of those
files are protected by the attorney-client privilege. R.C. has
not disputed these representations or filed any response to the
motion within the time set forth in Mass. R. A. P. 15 (a), 365
Mass. 859 (1974). R.C.'s challenge to the Superior Court order
has become moot, as that order has been fully carried out.
See Lenardis v. Commonwealth, 452 Mass. 1001, 1001 (2008). No
effective relief can be provided. Moreover, we see no reason to
                                                                   2


believe that the issue is capable of repetition, yet evading
review, and R.C. has offered none.

                                   Appeal dismissed.

     The case was submitted on the papers filed, accompanied by
a memorandum of law.
     Andrew W. Piltser Cowan for the petitioner.
     Varsha Kukafka & Anne S. Yas, Assistant District Attorneys,
for the Commonwealth.